Citation Nr: 1227133	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for residuals of surgical removal of extraneous outgrowths.  

4.  Entitlement to service connection for a left eye disorder, to include residuals of left eye surgery.  

5.  Entitlement to service connection for a left elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran thereafter indicated an intention on his part to withdraw from appellate consideration one or more of the issues for which he submitted a notice of disagreement, but the RO's subsequent issuance of a statement of the case as to the matters listed on the title page of this document, and the Veteran's substantive appeal as to each such matter place each listed issue within the Board's appellate jurisdiction.  

Notice, too, is taken that the developed issues included both service connection for a bilateral foot disorder and for a left foot and ankle disability.  For purposes of clarity, the Board has recharacterized the pertinent issues as service connection for a bilateral foot disorder and service connection for a left ankle disorder.  

The Veteran previously requested a hearing before the RO's decision review officer and that hearing was scheduled to occur in July 2009, but that request was withdrawn by the Veteran in writing in July 2009.  He reiterated a request for an RO hearing in September 2009, but in lieu thereof elected to appear before the Board at a videoconference hearing held in April 2012, a transcript of which is of record.  The record on appeal was held open for a period of 60 days, ending June 17, 2012.  No additional documentary evidence was received by the Board during that period or subsequently.  

The issues of the Veteran's entitlement to service connection for left ankle, left eye, and left elbow disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran by his hearing testimony, as later reduced to writing, withdrew from appellate consideration the issue of his entitlement to service connection for residuals of surgical removal of extraneous outgrowths.  

2.  The Veteran sustained an injury to his feet in service in a motor vehicle accident occurring in 1969, following which swelling of the arch and metatarsal region was clinically shown; no other complaint or finding involving foot pathology is shown in service or for many years following the Veteran's separation from service.  

3.  Medical finding or opinion linking current disability of either foot to service or any incident of service, including the 1969 motor vehicle accident, is lacking.  

4.  The evidence supportive of entitlement to service connection for a bilateral foot disorder, consisting primarily of the Veteran's oral and written statements and an inservice photo of the Veteran using crutches, is outweighed by the evidence contraindicating entitlement, which demonstrates no chronic residuals of an inservice foot injury to be in existence or otherwise links current foot disablement to active service of the Veteran.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal involving a claim for service connection for residuals of surgical removal of extraneous outgrowths by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  A bilateral foot disorder, to include residuals of a foot injury, was not incurred in or aggravated by service, nor may arthritis of either foot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran by his sworn testimony furnished at the Board hearing in April 2012, which was subsequently reduced to writing, withdrew from appellate consideration the issue of his entitlement to service connection for residuals of surgical removal of extraneous outgrowths.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter and the Board does not have jurisdiction to review the appeal relating thereto and it must therefore be dismissed. 

Service Connection:  Bilateral Foot Disorder

Before addressing the merits of the Veteran's claim for service connection for a bilateral foot disorder, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence of June and September 2006 to the Veteran, specifically as to his claimed bilateral foot disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letters were provided to the Veteran prior to the initial adjudication of the claim in question in March 2008, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment and personnel records are on file, as well as examination and treatment reports compiled postservice by VA and non-VA sources.  Also of record are multiple written and/or oral statements from the Veteran and at least one other person, in addition to a photograph of the Veteran in service on crutches.  The Veteran has not made the RO or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA medical examination in August 2009 in order to ascertain more clearly the nature and etiology of his claimed bilateral foot disorder.  The findings and opinions from that examination are detailed and comprehensive in scope and are such as to permit the Board to adjudicate the issue presented as to the service incurrence of a bilateral foot disorder.  On that basis, further development action relative to the disability in question is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations.  

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not assert combat service or that his bilateral foot disorder is combat-related.  Moreover, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The Veteran alleges that he sustained injuries to his feet in an inservice motor vehicle accident in 1969.  His feet are alleged to have been pinned to the floorboard of the vehicle as a result of the vehicle's sudden impact with a brick or block wall.  Medical treatment followed at the dispensary, where his feet were X-rayed and wrapped and he was placed on crutches for ambulation for a few days.  He returned for follow-up care on one occasion but continued to experience foot problems, which continued after service.  The primary manifestations of his foot trouble are noted by him to be pain and a burning sensation.  

Service treatment records indicate that the Veteran was involved in a motor vehicle accident in October 1969.  Medical treatment was received at the time of the accident for complaints involving the ankle and knee, with objective examination disclosing swelling of the left arch and metatarsal region.  The initial clinical impression was that of a probable sprain, and following negative X-rays of the right knee and left ankle, the diagnosis recorded was of sprains of the ankle and knee.  No other complaint, finding, or diagnosis specifically pertaining to either foot is shown in service.  

Submitted for review is a photograph depicting the Veteran in a military uniform while utilizing crutches.  The Veteran indicates that the photo was taken in or about 1969 following his foot injury in a motor vehicle accident.  

The record reflects that, following his service discharge, the Veteran sought and received medical care for a variety of physical and mental disorders, but without any identified complaints or findings involving a disorder of either foot for many, many years after service discharge.  Individuals familiar with the Veteran have offered lay statements which in no way specifically describe foot-related abnormalities, but instead reference the "changed condition" of the Veteran in comparing and contrasting his status prior to service and after.  These statements were submitted years prior to the receipt of the claim herein at issue and were provided in support of the Veteran's separate, unrelated claim for service connection for a psychiatric disorder.  They do not bolster or, for that matter, detract from, the Veteran's claim for service connection for a bilateral foot disorder.  

Data provided by the Social Security Administration indicate that the Veteran was found to be permanently and totally disabled by that agency since 1979 for psychiatric reasons.  No indication is furnished that an impairment relating to either foot was considered in rendering that decision.  

Medical records developed postservice denote the initial identification of a foot disorder during 2006.  When evaluated by VA in March 2006, the Veteran complained of a foot mass and pain associated therewith, leading to diagnoses then and in April 2006 of pes cavus and a plantar fibroma of the left foot arch.  Subsequently compiled treatment notes and problem lists reference the existence of pes cavus and plantar fibromatosis, in addition to plantar fasciitis and a heel spur syndrome.  

In order to more fully define what, if any, residuals of the inservice foot injury may be present, the RO arranged for the Veteran to undergo a VA medical examination in August 2009.  Clinical examination and testing yielded a diagnosis of chronic bilateral foot strain and it was the VA examiner's opinion, following the conduct of that examination and a review of the Veteran's VA claims folder, that it was less likely as not, i.e., less than a 50/50 percent probability, that the bilateral foot disorder was caused by or a result of the inservice motor vehicle accident.  The rationale for the opinion offered was that, following service, the Veteran was apparently homeless and walked the streets for almost 20 years, and that the nature of the currently shown foot disorder was more consistent with chronic long ambulation and resultant wear and tear and much less consistent with a remote history of a bruising incident involving his feet.  In sum, it was less likely than not that the current bilateral foot disorder was related to any injury in service.  

The Veteran himself alleges that he had foot symptoms on a continuous or near continuous basis following the inservice motor vehicle accident in 1969.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what he himself has experienced in terms of pain and other manifestations.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account is competent, credible, and probative, but not otherwise supported by most of the other evidence on file.  In fact, the evidence contraindicating entitlement to service connection for a disorder of either foot strongly outweighs the evidence in support.  

There is no question that a foot injury was sustained in service in the motor vehicle accident of 1969 and certainly the photograph of the Veteran in service while on crutches tends to corroborate its occurrence.  The Veteran nevertheless does not submit evidence other than his own statements indicating the chronic nature of his claimed residuals of an inservice foot injury.  Following that injury, no medical treatment for a foot-related abnormality is shown to have been sought or obtained until many decades after service discharge and the absence of documented foot problems of an ongoing nature is significant.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

As well, medical finding or opinion linking the Veteran's current foot disorder, variously diagnosed, is lacking.  In the absence of any showing of a medical education or training, the Veteran lacks competency to offer a medical opinion linking his inservice injury to existing foot disability.  The only medical professional to address the question of linkage between the Veteran's inservice foot injury and current disablement is the VA examiner in 2009, who found that it was less likely as not that the Veteran's bilateral foot strain bore any relationship to inservice injury.   

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for a bilateral foot disorder.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal as to the issue of entitlement to service connection for the residuals of surgical removal of extraneous outgrowths is dismissed. 

Service connection for a bilateral foot disorder is denied.  


REMAND

Service treatment records indicate that the Veteran sustained a twisting injury to his left ankle in service in February 1969, for which he received medical assistance.  X-rays were reported to be negative except for soft tissue swelling.  Service treatment records also denote injury to the Veteran's left ankle in the motor vehicle accident of October 1969, and while X-rays of the left ankle were negative, entry of a diagnosis of an ankle sprain was recorded at that time.  

On a VA medical examination in August 2009, the VA examiner concluded that no disorder of the left ankle was found on examination, despite the absence of full left ankle dorsiflexion, and that there was insufficient evidence to warrant an acute diagnosis.  No X-ray of the left ankle was attempted.  Those conclusions were, however, at least in part attributed to the absence of a history on the part of the Veteran that he sustained a left ankle injury in the motor vehicle accident in 1969 and that he had no current complaints involving his left ankle.  The VA examiner elsewhere in his report indicated that one or more inservice ankle sprains had been identified by the Veteran which were unrelated to the vehicle accident.  Sworn testimony of the Veteran at the 2012 hearing before the Board squarely contradicts the statements attributed to him by the VA examiner.  At his hearing, the Veteran indicated that he in fact twisted his left ankle in the vehicle accident and continued to experience foot and ankle problems as a result.  Given the foregoing, to include the stark contrast between the statements attributed to the Veteran at the VA examination in 2009 and his hearing testimony in 2012, further VA medical input, to include examination and medical opinion, is deemed advisable.  

Moreover, the Veteran alleges that he sustained inservice injury to his left elbow during advanced infantry training and received medical treatment therefor and was returned to duty.  He contends that he continued to experience left elbow problems in service and thereafter.  He further argues that inservice removal of an eye cyst, which service treatment records show involved the right eye and occurred in July 1969, led to chronic eye and head pain.  Notwithstanding the occurrence of surgery on the right eye, as opposed to the left eye, service treatment records nonetheless indicate that the Veteran sought eye-related treatment in January 1970 for specific complaints of left eye pain and in the associated temporal and frontal areas, although it is unclear what diagnosis was made at that time.  Medical treatment records compiled within the appeal period document left elbow and eye complaints including pain and swelling.  To date, no VA medical examination either as to the left ankle or left eye has been afforded the Veteran and in light of his inservice left ankle injuries and eye pain and postservice evidence consistent with the existence of current disability, remand to obtain medical examinations and opinions as to etiology of any existing left elbow and left eye disorders is advisable.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for association with the claims folder all pertinent records of VA treatment, not already on file.  

2.  Thereafter, afford the Veteran a VA joints examination in order in order evaluate the nature and etiology of his left ankle and left elbow disorders based on inservice injuries sustained thereto.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner, including X-rays.  All diagnoses involving the left ankle and left elbow should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to each of the following: 

a)  If and only if current disability is shown, is it at least as likely as not that any disorder of the Veteran's left ankle and/or left elbow originated during his period of active service from February 1968 to February 1970, including inservice injury to the areas in question, or is otherwise related thereto?  

b)  Is there a showing of arthritis of either the left ankle or elbow during the one-year period immediately after service separation in February 1970, and, if so, how and to what degree?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against that proposition.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Afford the Veteran a VA eye examination in order to assess the nature and etiology of any currently existing left eye disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All diagnoses involving the left eye should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

If and only if current disability is shown, is it at least as likely as not that any disorder of the Veteran's left eye originated during his period of active service from February 1968 to February 1970, including inservice left eye pain shown in January 1970, or is otherwise related thereto?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against that proposition.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish to him a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action on his part is required until he receives further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


